             Case 1:20-cv-04255 Document 1 Filed 06/04/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DARIA KHOROSHAVINA,

                               Plaintiff,                     Docket No. 1:20-cv-4255

        - against -                                           JURY TRIAL DEMANDED


 HILTON WORLDWIDE HOLDINGS INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Daria Khoroshavina (“Khoroshavina” or “Plaintiff”) by and through her

undersigned counsel, as and for her Complaint against Defendant Hilton Worldwide Holdings

Inc. (“Hilton Worldwide” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of pancakes and maple syrup, owned and registered by Khoroshavina, a

professional photographer. Accordingly, Khoroshavina seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York.
              Case 1:20-cv-04255 Document 1 Filed 06/04/20 Page 2 of 4




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Khoroshavina is a professional photographer in the business of licensing her

photographs to online and print media for a fee having a usual place of business at Solotchinskoe

shosse 3, apt 214, Ryazan Russia 390006.

       6.      Upon information and belief, Hilton Worldwide is a business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business at 234

West 42nd Street, New York, New York 10036. At all times material hereto, Hilton Worldwide

has operated a website at the URL: www.Facebook.com/pg/DoubleTreeByHiltonGoaPanaji (the

“Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Khoroshavina photographed pancakes and maple syrup (the “Photograph”). A

true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Khoroshavina is the author of the Photograph and has at all times been the sole

owner of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-197-090.

       B.      Defendant’s Infringing Activities

       10.     Defendant ran the Photograph on a Video on the Website. See:

https://business.facebook.com/watch/?v=2865365663498255. A screenshot of the Photograph on

the Website is attached hereto as Exhibit B.
                Case 1:20-cv-04255 Document 1 Filed 06/04/20 Page 3 of 4




          11.    Defendant did not license the Photograph from Plaintiff for its Website, nor did

Defendant have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.    Defendant infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Defendant are not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.    Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’ profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:

          1.     That Defendant be adjudged to have infringed upon Plaintiff’s copyrights in the

                 Photograph in violation of 17 U.S.C §§ 106 and 501;
             Case 1:20-cv-04255 Document 1 Filed 06/04/20 Page 4 of 4




       2.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’ profits, gains

              or advantages of any kind attributable to Defendant’ infringement of Plaintiff’s

              Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       June 4, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                      Attorneys for Plaintiff Daria Khoroshavina
